Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PCT application to Zheng et al (WO2018038712) in view of the PCT application to Hassan et al (WO2009117236).
 	Zheng et al discloses a method (see Figs. 4A-4B) and system for identifying a shape of a borehole.  The method and system includes disposing a downhole tool (102) into the borehole (106) where the downhole tool (102) includes at least one transducer (110), transmitting a pressure pulse from the at least one transducer, where the pressure pulse is reflected as an echo, recording the echo with the at least one transducer (see page 5, line 19 – page 6, line 19), producing data points based at least in part on the echo, each data point including a radial distance value and an azimuthal value corresponding to the radial distance value (page 6, line 16 – page 7, line 7), performing a pre-selection (Fig. 4A), and fitting a geometric shape (ellipse or circle) to a plurality of data points within the borehole (page 7, lines 2-7). 

 	Hassan et al teaches (see Figs. 8A-8D, paragraphs 0033-0034) that sorting out (removing) at least a plurality of data points (outliers) based at least in part on the shape is believed to be a better representation of the borehole wall shape.
	Therefore, in view of Hassan et al, it would have been obvious to one of ordinary skill in the art to modify the method and system of Zheng et al by sorting out at least one of the plurality of data points based at least in part on the shape so as to provide for a better representation of the borehole shape.  Claims 1 and 11 are so rejected.
	Per claims 2, 3, 12 and 13, see Zheng et al, page 13, line 20 - page 17, line 5.
Per claims 4 and 14, see Zheng et al, page 20, line 9 – page 21, line 6 and Fig. 5.
	Per claims 5 and 15, see Zheng et al, page 21, lines 3-6.
	Per claims 6 and 16, see Zheng et al, fourth criterion, page 13, line 20 – page 17, line 5.
	Per claims 7 and 17, see Zheng et al, Fig. 4B.
	Per claims 8, 9, 18 and 19, see Hassan et al, outliers (850, 851) from elliptical fit (810).
	Per claims 10 and 20, see Hassan et al, paragraph 0035 and Fig. 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl